SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For The Quarterly Period Ended June 30, 2011 Commission File Number: 0-52589 ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 10801 Johnston Road. Suite 210 Charlotte, NC (Address of Principal Executive Offices) (Zip Code) (866) 789-3863 (Registrant's telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports requiredto be filed bySection13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[]No[X] As of August 5, 2011, the Company had a total of 18,634,369 shares of Common Stock outstanding, excluding 376,387 outstanding shares of Series 1 Preferred Stock convertible into 1,881,935 shares of Common Stock. 1 Explanatory Note The purpose of this Amendment No. 1 (the “Amendment”) to Anchor Funding Services, Inc.’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the condensed consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 ITEM 6.EXHIBITS: The following exhibits are all previously filed in connection with our Form 10-SB, as amended, unless otherwise noted. Exchange Agreement Certificateof Incorporation-BTHC,INC. Certificate of Merger of BTHC XI, LLC into BTHC XI, Inc. Certificate of Amendment Designation of Rights and Preferences-Series 1 Convertible Preferred Stock Amended and Restated By-laws Form of Placement Agent Warrant issued to Fordham Financial Management Directors’ Compensation Agreement-George Rubin Employment Contract-Morry F. Rubin Employment Contract-Brad Bernstein Agreement-Line of Credit Fordham Financial Management-Consulting Agreement Facilities Lease – Florida Facilities Lease – North Carolina Loan and Security Agreement (1) Revolving Note (1) Debt Subordination Agreement (1) Guaranty Agreement (Morry Rubin) (1) Guaranty Agreement (Brad Bernstein)(1) Continuing Guaranty Agreement (1) Pledge Agreement (1) Asset Purchase Agreement between the Company and Brookridge Funding LLC (2) Senior Credit Facility between the Company and MGM Funding LLC(2) 3 Senior Credit Facility Guarantee - Michael P. Hilton and John A. McNiff III(4) Employment Agreement - Michael P. Hilton(4) Employment Agreement - John A. McNiff(4) Accounts Receivable Credit Facility with Greystone Commercial Services LP(3) Memorandum of Understanding - Re: Rescission Agreement (8) Rescission Agreement and Exhibits Thereto (5) Termination Agreement by and between Brookridge Funding Services LLC and MGM Funding LLC.(5) First Amendment to Factoring Agreement (6) Promissory Note dated April 26, 2011 between Anchor Funding Services, Inc. and MGM Funding, LLC (7) Subsidiaries of Registrant listing state of incorporation (4) Rule 13a-14(a) Certification – Principal Executive Officer(8) Rule 13a-14(a) Certification – Principal Financial Officer (8) Section 1350 Certification – Principal Executive Officer (8) Section 1350 Certification – Principal Financial Officer (8) 2007 Omnibus Equity Compensation Plan Form of Non-Qualified Option under 2007 Omnibus Equity Compensation Plan Amendment to 2007 Omnibus Equity Compensation Plan increasing the Plan to 4,200,000 shares Press Release - Results of Operations - Second Quarter 2011(8) 101.INS XBRL Instance Document * 101.SCH XBRL Taxonomy Extension Schema Document * 101.CAL XBRL Taxonomy Extension Calculation LinkbaseDocument* 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB XBRL Taxonomy Extension Labels Linkbase Document * 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * * Filed herewith. Note: The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. Incorporated by reference to the Registrant’s Form 8-K filed November 24, 2008 (date of earliest event November 21, 2008). Incorporated by reference to the Registrant's Form 8-K filed December 8, 2009 (date of earliest event -December 4, 2009). Incorporated by reference to the Registrant's Form 8-K filed December 2, 2009 (date of earliest event -November 30, 2009). Incorporated by reference to the Registrant's Form 10-K for the fiscal year ended December 31, 2009. Incorporated by reference to the Registrant's Form 8-K filed October 12, 2010 (date of earliest event - October 6, 2010). Incorporated by reference to the Registrant's Form 10-K for the fiscal year ended December 31, 2010. (7) Incorporated by reference to the Registrant's Form 8-K filed April 28, 2011 (date of earliest event -April 26, 2011). Incorporated by reference to the Registrant’s Form 10-Q for the quarter ended June 30, 2011. 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ANCHOR FUNDING SERVICES, INC. Date: September 7, 2011 By: /s/Morry F. Rubin Morry F. Rubin Principal Executive Officer Date: September 7, 2011 By: /s/Brad Bernstein Brad Bernstein President and Principal Financial Officer 5
